DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-19 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Fracastoro et al. (U.S. patent pub. 2018/0338143) discloses an image encoding and decoding apparatus using a block based method and rotation detection. The apparatus reads a portion of an image and then detects the rotation angle in order to determine a rotated transformation matrix based on a rotation of a basis vector of a DCT matrix. Fracastoro et al. nor any other prior art of record, regarding claim 1, teaches the features of “wherein, after decompressed data corresponding to a first portion of the image targeted for processing is output by the output unit, the execution unit performs the predetermined decompression processing and the rotation processing on a second portion of the image targeted for processing, and wherein in the predetermined compression processing performed on a predetermined block included in the first portion, the compression unit refers to a block which is different according to 4 rotational angle in the rotation processing in such a manner that compressed data corresponding to a block included in the second portion is not referred to in the predetermined decompression processing 
.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
November 2, 2021